Citation Nr: 1020944	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  05-00 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating higher than 50 percent for depressive 
disorder until April 9, 2009; and higher than 70 percent 
since.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from July 
1981 to November 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

As support for her claim, the Veteran testified at a VA 
Central Office hearing in Washington, D.C. (Board hearing) in 
April 2009 before the undersigned Veterans Law Judge (VLJ) of 
the Board.  During the hearing the Veteran submitted 
additional evidence and waived her right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2009).  

In May 2009, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), for additional development 
and consideration.  And in a January 2010 rating decision and 
February 2010 supplemental statement of the case (SSOC), on 
remand, the AMC increased the rating for the Veteran's 
depressive disorder from 50 to 70 percent, but only 
retroactively effective from April 9, 2009, the date of a VA 
treatment note.  She has since continued to appeal, 
requesting an even higher rating.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993) (A Veteran is presumed to be seeking the 
highest possible rating, unless he or she expressly indicates 
otherwise).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

For the entire period of the appeal, the Veteran's depressive 
disorder causes total occupational and social impairment.


CONCLUSION OF LAW

For the entire period of the appeal, the criteria are met for 
a higher 100 percent rating for the depressive disorder.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1-4.14, 4.126, 4.130, DCs 9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Here, though, 
the Board need not discuss whether there has been VCAA 
compliance because the claim is being granted, regardless.  
See, e.g., 38 C.F.R. § 20.1102 (2009) (harmless error).

The Veteran seeks a rating higher than 50 percent for her 
service-connected depressive disorder until April 9, 2009; 
and higher than 70 percent since.  Her service-connected 
acquired psychiatric disorder is rated under 38 C.F.R. 
§ 4.130, DC 9434 (2009).  And the Board agrees that DC 9434 
is the most appropriate diagnostic code for her depressive 
disorder, given the facts and circumstances of this case.  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of Diagnostic Code should be upheld so 
long as it is supported by explanation and evidence).  See 
also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(indicating that any change in DC must be specifically 
explained).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

Mental disorders are evaluated under a general rating 
formula, 38 C.F.R. § 4.130.  The fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) provides guidance for 
the nomenclature employed in 38 C.F.R. § 4.130.  

When evaluating a mental disorder, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a).  Further, 
when evaluating the level of disability from a mental 
disorder, the extent of social impairment is considered, but 
the rating cannot be assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As mentioned, § 4.130 provides a general formula for rating 
mental disorders:
A 50 percent requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130.

An even higher 70 percent rating requires occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  Id.

The maximum 100 percent rating requires total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130.

The use of the phrase "such symptoms as," followed by a 
list of examples, provides mere guidance as to the severity 
of symptomatology contemplated for each rating.  That is to 
say, this list of examples is not all-inclusive or 
exhaustive; rather, use of such terminology permits 
consideration of items listed as well as other symptoms and 
contemplates the effect of those symptoms on the claimant's 
social and work situation.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In determining whether the Veteran meets the criteria for an 
increased rating, the Board must consider whether she has 
deficiencies in most of the following areas:  work, school, 
family relations, judgment, thinking, and mood.  
Bowling v. Principi, 15 Vet. App. 1, 11 (2001).  

In evaluating the evidence, the Board also has considered 
various Global Assessment of Functioning (GAF) scores 
contained in the DSM-IV, which clinicians have assigned.  A 
GAF score is a scaled rating reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An 
examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  See generally 
38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  DSM-IV at 
46-47.  See 38 C.F.R. § 4.130.

A GAF score of 41-50 indicates "[s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  DSM-IV at 46-47.  

A score of 51-60 indicates "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or 
co-workers)."  DSM-IV at 46-47.  

Here, the evidence of record supports assigning the maximum 
rating of 100 percent for the entire period of the appeal.  
38 C.F.R. § 4.7.  In making this determination, the Board has 
reviewed the Veteran's personal statements, buddy statements, 
personal hearing testimony, VA treatment records, and the 
reports of the VA compensation examinations afforded her.  

The most pertinent medical findings assessing the severity of 
the Veteran's acquired psychiatric disorder during the appeal 
are from the report of the October 2009 VA mental disorders 
compensation examination.  The October 2009 VA examination 
diagnosed the Veteran with an Axis I major depressive 
disorder.  She was assigned a GAF score of 35, representing 
extremely serious symptoms of her acquired psychiatric 
disorder.  Again, this low GAF score reflects some impairment 
in reality testing or communication or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work).  See DSM-IV 
at 46-47.  The examiner noted that the Veteran is profoundly 
depressed, feeling so most of every day.  Other notable 
symptoms are fatigue and difficulty sustaining concentration, 
which in turn led to inadequate performance that made her 
unable to maintain jobs for no more than six months at a 
time.  

Most importantly, the examiner confirmed that the Veteran's 
mental disorder signs and symptoms cause total occupational 
and social impairment - explaining that her depressive 
symptoms result in "severe deficits in both social and 
vocational functioning," leading to her current state of 
social isolation and unemployment.  In this regard, the 
examiner stated that "it is unlikely that this Veteran will 
ever return to work.  It is the opinion of this writer that 
this Veteran will remain profoundly depressed and continue to 
exhibit severe deficits in both social and vocational 
functioning."  The mere fact that the Veteran has total 
occupational and social impairment on account of her service-
connected mental disability is reason enough, alone, to 
assign the highest possible rating of 100 percent.  
See Johnson v. Brown, 7 Vet. App. 95 (1995).

At the prior VA mental examination in March 2003, the Veteran 
only demonstrated moderate impairment in overall functioning, 
likewise resulting in a GAF score of 51.  Nonetheless, her 
earlier symptoms remained fairly consistent with those 
recently observed.  At the March 2003 examination, she was 
found to have social isolation and difficulty maintaining 
employment.  In that regard, she reported that she had made 
medication errors in her job as a licensed practical nurse.  
She added she had been counseled on her job as a result of 
poor concentration.  

VA treatment records also paint a picture of extremely poor 
mental health.  In particular, a November 2004 VA treating 
psychiatrist stated that "[s]he has exhibited depression 
severe enough to interfere with her functioning, as well as 
her relationship with others."  An October 2005 psychiatric 
treatment evaluation noted that she had a history of prior 
suicidal and homicidal thoughts.  Her treating psychiatrist 
stated in April 2006 that "[i]t is my considered opinion 
that, at this point in time, this patient is not in any 
condition to cope with work because of her depression...She is 
very emotional, unable to concentrate and focus.  She is also 
having difficulty adapting to stressful circumstances."  An 
April 2009 treating psychiatrist stated that "her depressed 
mood has been quite pervasive and affects almost every area 
of her life."  Fleeting suicidal thoughts were also 
recorded.  Another April 2009 treatment note observed she has 
had continuing difficulties in school, for a medical office 
management program, and is still unable to work.  

Overall, it appears the symptoms of her depressive disorder 
have been quite severe in recent years.  During the pendency 
of this appeal, she has lost several jobs, became separated 
from her husband, and has had difficulties relating to her 
family and father of her young child, all partly due to her 
depressive disorder.  See March 2003 and October 2009 VA 
examination reports and VA outpatient treatment records.  
Thus, the medical record shows a deterioration of mental 
health due to the Veteran's depressive disorder.

The Veteran contends she is unable to maintain a job and work 
within a normal working environment, which she attributes to 
difficulties concentrating on the job, feelings of stress and 
depression, to the point of "hopelessness."  See July 2009 
statement and see generally April 2009 personal hearing 
transcript.  Even as a lay person, she is competent to allege 
these types of symptoms since they are readily observable to 
her and within her five senses.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. 
Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. 
§ 3.159(a)(2).  Competency to make these assertions must be 
distinguished from the weight and credibility of their lay 
testimony, which are factual determinations going to the 
ultimate probative value of this evidence.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  Since, however, the lay testimony concerning this is 
supported by the medical record and consistent with her prior 
statements, the Board finds this lay testimony both competent 
and credible.

On the one hand, the Court has held that the sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating, in and of itself, is 
recognition that the impairment attributable to service-
connected disability makes it difficult to obtain and keep 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
The question, instead, is whether the Veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can find employment.  Id.

Also, according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective versus objective standard.  It 
was also determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

So, here, from a subjective standpoint, the Veteran is 
especially ill-suited and incapable of engaging in any 
employment in her trained profession of a licensed practical 
nurse, especially due to symptoms of difficulty concentrating 
and fatigue associated with her depression, such that she 
could not handle the accountability factors associated with 
such a job.  In fact, based on her reported work history, she 
was not able to perform adequately as a nurse at a 
correctional facility and then two separate hospitals, 
because she made medication errors due to her inability to 
sustain concentration.  See October 2009 VA examination 
report.  Again, this has been a debilitating symptom of her 
depressive disorder, observed at the last VA examination.  
Id.  

Based on her recent VA treatment records and personal hearing 
testimony, it appears that she has been training for another 
career in medical office management, but her psychiatric 
symptoms produce difficulties interacting with her teachers 
and concentrating in class.  And her social isolation is 
likely to be a severe impairment for any position that 
requires interaction with others, such as patients or staff.  
So, subjectively, she would be unemployable in this new field 
as well as in her prior career in nursing.

And from an objective standpoint, her general unemployability 
is also shown by the medical record, especially the finding 
by the October 2009 VA examiner that she is unlikely to ever 
return to work due to her depressive symptoms, not to mention 
severe deficits in social functioning.  If, as here, the 
Board concedes the Veteran is incapable of obtaining and 
maintaining substantially gainful employment on account of 
the severity of her service-connected acquired psychiatric 
disability, this is reason enough, alone, to assign a 100 
percent schedular rating for this condition.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994) (holding that only one 
disjunctive "or" requirement must be met in order for an 
increased rating to be assigned).  Compare Melson v. 
Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive 
"and" in a statutory provision meant that all of the 
conditions listed in the provision must be met).

So in this circumstance, where it is determined the Veteran 
is unemployable because of the depressive disorder, she would 
be entitled to this maximum 100 percent rating although not 
all of the enumerated symptoms recited for this higher rating 
are shown.  See again Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the factors listed in the rating formula 
are mere examples of conditions that warrant a particular 
rating and are used to help differentiate between the 
different evaluation levels).  

Accordingly, the Board finds that the relevant medical and 
other evidence shows the Veteran's acquired psychiatric 
disorder causes total occupational and social impairment due 
to such symptoms that are analogous to that type and degree 
of symptomatology contemplated by a 100 percent disability 
rating.  See Mauerhan, supra.  And resolving all doubt in 
favor of the Veteran, the Board finds the overall evidence of 
record supports a 100 percent rating for the entire period of 
the appeal.  Consequently, there is no need to consider 
entitlement to TDIU in the alternative.



ORDER

A higher 100 percent rating is granted for the depressive 
disorder, subject to the laws and regulations governing the 
payment of VA compensation.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


